Deny and Opinion Filed October 15, 2019




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01124-CV

                 IN RE THE SALES MOB, INC., AMBER JOHNSON, AND
                           TRAVIS DELGADILLO, Relators

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-15848

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III

       Before the Court is relators’ September 16, 2019 petition for writ of mandamus challenging

the trial court’s January 30, 2019 discovery order and a subsequent July 5, 2019 order awarding

sanctions and additional discovery. Relators contend the trial court abused its discretion in

ordering the discovery and sanctions. To be entitled to mandamus relief, relators must show both

that the trial court has clearly abused its discretion and that relators have no adequate appellate

remedy. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

After reviewing the petition, we conclude relators have not shown they are entitled to the relief

requested.

       Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief
sought).




              /BILL PEDERSEN, III//
              BILL PEDERSEN, III
              JUSTICE

191124f.p05